DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/782830, filed on 02/05/2020.
Claims 1-20 are presented for examination, with claims 1, 19 and 20 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for deduplicating data. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 19 and 20
             Independent claims 1, 19 and 20 recite limitations of:
obtaining, from each of a plurality of different devices, a different set of viewership data, wherein each of the sets comprises a plurality of different subsets that respectively relate to a plurality of different entities, and wherein each of the subsets indicates a plurality of time-based views of content over a period of time;
determining a set of values by performing a set of deterministic functions using the time- based views of each of the subsets;
comparing the values, which relate to same entities and to same time intervals, of the determined sets of each distinct pair of the devices;
identifying, from among a plurality of the device pairs, a plurality of candidate pairs; and
outputting identifiers of the devices of a first pair.
The limitations of obtaining …, determining …, comparing …, and outputting…,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims element precludes the step from practically being performed in the mind. Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas. 
The judicial exception are not integrated into a practical application. In particular, claims 19 and 20 recite additional elements, “non-transitory recording medium”, “a processor”,  “a non-transitory computer-readable medium”, to perform the steps in the claims. These are generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-18
The limitations as recited in claims 2-18 are simply describe the concepts of deduplicating data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-18 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al., US 10,149,001 (hereinafter “Sengupta”).

Regarding claim 1, Sengupta discloses, A method for deduplicating viewership data, the method comprising:
obtaining, from each of a plurality of different devices, a different set of viewership data, wherein each of the sets comprises a plurality of different subsets that respectively relate to a plurality of different entities, and wherein each of the subsets indicates a plurality of time-based views of content over a period of time (e.g. At the user equipment 106, one or more media assets 108 may be played, and may be recorded. The storage device 110 may include a plurality of previously stored media assets, including but not limited to a "Terminator" movie 111 and a sequel of the "Terminator" movie 112.  Each of media asset comprises attributes such as but not limited to an English title corresponding to the first media asset, a title in a foreign language corresponding to the first media asset an index corresponding to the media asset, a description of the media asset, an actor name corresponding to the media asset, a director name corresponding to the media asset, a display resolution );
determining a set of values by performing a set of deterministic functions using the time- based views of each of the subsets (e.g. The media guidance application may then determine whether any of the recorded media assets include duplicate copies. For example, the media guidance application may examine the stored media assets within the storage 110 when a new media asset is received, or may determine whether a media asset scheduled for recording (but prior to recording) may be a duplicate copy of an existing media asset already stored at the storage 110, Sengupta: col. 10, lines 48-55);
comparing the values, which relate to same entities and to same time intervals, of the determined sets of each distinct pair of the devices (e.g. The media guidance application may then find whether any previously stored media asset matches the attributes for the first media asset. Specifically, the media guidance application may search for a second media asset that has a matching attribute with one or more of the first set of attributes, Sengupta: col. 11, lines 1-51);
identifying, from among a plurality of the device pairs, a plurality of candidate pairs (e.g. computed an overlap percentage between a pair of overlapping ); and
outputting identifiers of the devices of a first pair (e.g. After the media guidance application has computed an overlap percentage between a pair of overlapping attributes from the first set of attributes and the second set of attributes, the similarity metric between the media asset 108 and the media asset 111 may be generated, Sengupta: col. 12, lines 51-56).

Regarding claim 2, Sengupta further discloses:
before the comparison, converting the time-based views into interval-based views (e.g. The media guidance application may translate, via a lookup table specifying variations of data formats corresponding to each attribute type, the first attribute having the first data format to the second data format, and then compare the translated first attribute with the second attribute, Sengupta: col. 2, lines 33-45);
determining, for the each distinct pair, a number of matching values based on the comparison, wherein the identification of the candidate pairs is based on the respective number of matching values satisfying a first criterion (e.g. the media guidance application may compare the first set of attributes corresponding to the first media asset with the second set of attributes corresponding to the second media asset to generate a similarity metric between the first media asset and the second media asset, Sengupta: col. 11, lines 52-60);
the media guidance application may retrieve the similarity metric between the first media asset and the second media asset, and determine a difference score by comparing the identifying information corresponding to the second media asset with the first set of attributes corresponding to the first media asset. For example, the difference score indicates whether and how much the identifying information of the user requested media asset differs from the first media asset intended for recommendation. The media guidance application may then determine the recommendation confidence level by subtracting the difference score from the similarity metric, Sengupta: col. 4, line 63 thru col. 5, line 7); and
identifying, from among the candidate pairs, the first pair having the first score that satisfies a second criterion (e.g. the media guidance application may retrieve the similarity metric between the first media asset and the second media asset, and determine a difference score by comparing the identifying information corresponding to the second media asset with the first set of attributes corresponding to the first media asset. For example, the difference score indicates whether and how much the identifying information of the user requested media asset differs from the first media asset intended for recommendation. The media guidance application may then determine the recommendation confidence level by subtracting the difference score from the similarity metric, Sengupta: col. 4, line 63 thru col. 5, line 7).


determining, for one or more portions of the period and for each second pair of devices, a preliminary score based on (i) an amount of time content is viewed by each device of the each second pair in one of the viewing configurations and (ii) an amount of time content is viewed by each device of the each second pair in another viewing configuration different from the viewing configurations (e.g. a pre-defined confidence threshold is determined by subtracting the difference score from the similarity metric, Sengupta: col. 4, line 63 thru col. 5, line 7),
wherein the respective number of matching values of the each second pair satisfies the first criterion (e.g. In response to determining that the recommendation confidence level is greater than a pre-defined recommendation confidence threshold, the media guidance application may transmit the first media asset to the first device, Sengupta: col. 5, lines 8-23), and
wherein the candidate pairs are (i) further identified based on each of the one or more preliminary scores satisfying the second criterion and (ii) identified before the first scores are determined (e.g. In response to determining that the recommendation confidence level is less than a pre-defined recommendation confidence threshold, the media guidance application may generate, for display, a visual element indicative of a recommendation of the first media asset to be transmitted to the first device, Sengupta: col. 5, lines 8-23).

Regarding claim 4, Sengupta further discloses, wherein the determination of each of the preliminary scores is performed in substantially less amount of time than is needed to determine the first score for the each candidate pair (e.g. control circuitry 604 compares the first set of attributes with the set of media asset configuration rules to generate ).

Regarding claim 5, Sengupta further discloses, wherein each of the preliminary scores comprises an upper bound similarity (e.g. a pre-defined confidence threshold is determined by subtracting the difference score from the similarity metric, Sengupta: col. 4, line 63 thru col. 5, line 7).

Regarding claim 6, Sengupta further discloses, wherein each of the first scores comprises a plurality of second scores (e.g. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches). The media guidance application may process the viewer data with the subscription data using the model to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source. In particular, a higher score may indicate a higher level of confidence that the user ), and
wherein each of the second scores (1) is determined for a different portion of the period and (ii) satisfies the second criterion (e.g. control circuitry 604 compares the second set of attributes with the set of media asset configuration rules to generate a second compliance score indicative of a second level that the second media asset is compliant with the set of media asset configuration rules, Sengupta: col. 39, lines 2-11).

Regarding claim 7, Sengupta further discloses, wherein each of the second scores is weighted by a total amount of viewing, which is facilitated by each device of the respective candidate pair, in the respective portion of the period (e.g. The media guidance application may determine the similarity metric between the first media asset and the second media asset by computing a weighted sum over all overlap percentages between the retrieved attributes and their respective matching attributes (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches), Sengupta: col. 2, lines 4-32, col. 30, line 42 thru col. 31 , line 2).

Regarding claim 8, Sengupta further discloses:
if the movie "Terminator" recorded from the ABC family channel is determined to be the media asset to delete or offload to a different device, the media guidance application may retrieve a record of past occurrences where media assets from the ABC family channel are deleted. The media guidance application may then calculate the success metric as a percentage of successful occurrences among the subset of previously performed actions, Sengupta: col. 15, line 65 thru col.16, line 15).

Regarding claim 9, Sengupta further discloses:
combining the sets of viewership data of both devices of the first pair without any duplication of viewership data (e.g. Before performing any action relative to a duplicate copy of a media asset, the media guidance application may determine how confident it is to carry out the action, e.g., to remove the duplicate copy from the local storage device without user intervention, Sengupta: col. 15, lines 53-57),
wherein each of the sets of viewership data is noisy or incomplete (e.g. After detecting a duplicate copy of a media asset, the media guidance application may determine which of the duplicate copies of the same media asset is to be deleted, or to be transmitted for storage at a different user device, Sengupta: abstract).

Regarding claim 10, Sengupta further discloses:
the media guidance application may determine, based on a type of the first device, the characteristics of the first device, such as but not limited to a display dimension, a display type, a memory volume, ownership information (e.g., whether the account associated with the first device is subject to any parental control rules, etc.) and a network connection, and/or the like, Sengupta: col. 3, lines 56-62).

Regarding claim 11, Sengupta further discloses, wherein each of the entities is a network, station, or channel (e.g. the media guidance application may determine, based on a type of the first device, the characteristics of the first device, such as but not limited to a display dimension, a display type, a memory volume, ownership information (e.g., whether the account associated with the first device is subject to any parental control rules, etc.) and a network connection, and/or the like, Sengupta: col. 3, lines 56-62).

Regarding claim 12, Sengupta further discloses, wherein the viewing configurations comprise: (i) both devices of the each candidate pair viewing content of the same entity; (ii) one device of the each candidate pair viewing content in consecutive time intervals and the other device of the same candidate pair not viewing any content; and (iii) the one device nonconsecutively viewing content of a different entity from which the other device is viewing (e.g. The media guidance application may search for a second media asset that is also stored and that has a matching attribute with one or more of the first set of attributes, ).

Regarding claim 13, Sengupta further discloses, wherein each of the time-based views comprises start and stop times of viewing (e.g. e.g. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches), Sengupta: col. 30, line 42 thru col. 31 , line 2).

Regarding claim 14, Sengupta further discloses, further comprising:
converting the time-based views of each of the subsets into an amount of view time in each interval of each day of the period based on the start and stop times (e.g. The media guidance application may translate, via a lookup table specifying variations of data formats corresponding to each attribute type, the first attribute having the first data format to the second data format, and then compare the translated first attribute with the second attribute, Sengupta: col. 2, lines 40-45. Wherein, the attributes can be, e.g. what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at ); and
before performing the set of deterministic functions, rounding the each amount of view time to a nearest minute or half-minute (e.g. the media guidance application may compute a respective overlap percentage that the respective attributes from the first set of attributes overlap with the respective matching attributes from the second set of attributes. For example, the media asset 108 and the media asset 111 have a 100% overlap in media asset title (both are "Terminator"), and have a 92% overlap in media asset length, and/or the like, Sengupta: col. 12, lines 1-23).

Regarding claim 15, Sengupta further discloses:
identifying each of the devices in a market based on an IP address, identifier (ID), or subscriber information of the each device (e.g. the information relating to each user device that has been registered with the user profile may include, but not limited to a hardware identifier, a user identifier, a type of the user device, make and model of the user device, a display dimension, a display type, a memory volume, ownership information, and a network connection, and/or the like, Sengupta: col. 16, lines 57-65).

Regarding claim 16, Sengupta further discloses, wherein each of the devices is of one of a plurality of different types,
the information relating to each user device that has been registered with the user profile may include, but not limited to a hardware identifier, a user identifier, a type of the user device, make and model of the user device, a display dimension, a display type, a memory volume, ownership information, and a network connection, and/or the like, Sengupta: col. 16, lines 57-65), and
wherein a second of the device types comprises an information appliance that is coupled to and performs a service for the display (e.g. the information relating to each user device that has been registered with the user profile may include, but not limited to a hardware identifier, a user identifier, a type of the user device, make and model of the user device, a display dimension, a display type, a memory volume, ownership information, and a network connection, and/or the like, Sengupta: col. 16, lines 57-65).

Regarding claim 18, Sengupta further discloses, further comprising: discarding set(s) of viewership data of one or more other devices that match with the set of viewership data of one of the devices of the first pair (e.g. After detecting a duplicate copy of a media asset, the media guidance application may determine which of the duplicate copies of the same media asset is to be deleted, Sengupta: abstract, col. 1, lines 24-26).

Claim 19 recites, A system, comprising steps are similar to subject matter of claim 1.  Therefore, claim 19 has been rejected by the same reasons as indicated in claim 1.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al., US 10,149,001 (hereinafter “Sengupta”), in view of Manningham et al., US 2016/0103916 (hereinafter “Manningham”).
Gustafson does not directly or explicitly disclose claim 17.
Regarding claim 17, Manningham, wherein the set of deterministic functions implements min- wise independent permutation locality sensitive hashing (MinHash) (e.g. Sensitive data may remain off-chain between two participants. A hash of the sensitive data may be committed to the distributed ledger to support auditability, Manningham: [0035]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153